DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 9 and 12-15, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on September 10, 2019, is hereby withdrawn and claims 9 and 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne Gorski on March 17, 2021.

The application has been amended as follows: 

1. (Currently Amended) A face milling tool for chip removing machining comprising: a tool body being rotatable around a central rotation axis in a direction of rotation, the central rotation axis defining an axial forward-rearward direction, the tool body including an envelope surface being concentric with the central rotation axis and an axial front end surface extending transverse to the central rotation axis, the axial front end surface being the axially forward-most surface of the tool body, the axial front end surface having a plurality of seats; and
a plurality of tangential cutting inserts, each of the plurality of tangential cutting inserts being mounted in corresponding ones of the plurality of seats, each of the plurality of seats including a plurality of support surfaces for rotationally locking and supporting one of the plurality of tangential cutting inserts respectively in one of the plurality of seats, one of the co-planar with the axial front end surface, wherein each seat of the plurality of seats is provided with a recess in relation to the flat axial support surface, the recess including a bottom surface and a side wall, the side wall forming non-circular side support surfaces for rotationally locking and supporting one of the tangential cutting inserts in a direction perpendicular to the axial direction, each of the plurality of tangential cutting inserts including an axial back side having a flat axial contact surface abutting the flat axial support surface and a projecting member extending axially from the flat axial contact surface, the projecting member including a circumferential side surface forming non-circular side contact surfaces abutting the non-circular side support surfaces, wherein a gap is provided between the bottom surface of the recess and the projecting member of the tangential cutting insert mounted 2Application No.: 16/339,627in a respective seat, wherein there are exactly two non-circular side support surfaces in the side wall of the recess, wherein the circumferential side surface of the projecting member forms exactly two non-circular side contact surfaces abutting the exactly two non-circular side support surfaces.
2. (Previously Presented) The face milling tool of claim 1, wherein the tool body includes a replaceable ring shaped member provided with the plurality of seats.  
3. (Previously Presented) The face milling tool of claim 1, wherein the tool body is formed in one piece.  
4. (Previously Presented) The face milling tool according to claim 1, wherein the side wall of the recess forms clearance spaces between the exactly two non-circular side support surfaces.  
5. (Cancelled).  
6. (Previously Presented) The face milling tool of claim 1, wherein the exactly two non-circular side support surfaces face each other and mutually converge in a direction opposite to the direction of rotation of the tool body, and wherein the exactly two non-circular side contact surfaces extend to mutually converge in the same manner as the non-circular side support surfaces.  
7. (Previously Presented) The face milling tool according to claim 1, wherein one of the tangential cutting inserts is mounted in one of the seats by means of a screw, which is in engagement with a threaded hole in the bottom surface of the recess, the one of the tangential 
8. (Previously Presented) The face milling tool of claim 7, wherein the screw hole has a center axis displaced from a geometrical center of the projecting member to provide a sole mounting orientation of the one of the tangential cutting inserts in which the position of the center axis of the screw hole in relation to the non-circular side contact surfaces corresponds to a position of a center axis of the threaded hole in relation to the non-circular side support surfaces.  
9. (Currently Amended) The face milling tool of claim 1, 
the flat axial contact surface extending perpendicular to the axial direction;
an axial front side forming an axial clearance surface opposite to the flat axial contact surface;
a rake face arranged in a peripheral side surface extending between the flat axial contact surface and the axial clearance surface;
a cutting edge formed at [[the]]an intersection between the rake face and the axial clearance surface; and
a positive axial clearance angle provided by the axial clearance surface sloping toward the flat axial contact surface as it extends from the cutting edge
10. (Cancelled) 
11. (Cancelled) 
12. (Currently Amended) The face milling tool of claim 9, wherein a screw hole extends axially through each of the plurality of tangential cutting inserts from the axial front side to the axial back side, wherein the screw hole extends through the projecting member
13. (Currently Amended) The face milling tool of claim 12, wherein the screw hole has a center axis displaced from a geometrical center of the projecting member to provide a sole  non-circular 
14. (Previously Presented) The face milling tool of claim 9, wherein the cutting edge includes a wiper edge connected to a main cutting edge, the main cutting edge being inclined in relation to the wiper edge and extending at an entering angle of at most 10°.
15. (Previously Presented) The face milling tool of claim 14, wherein the wiper edge and the main cutting edge form a continuously arched cutting edge.  
16. (Cancelled) 
17. (Cancelled)

Allowable Subject Matter
Claims 1-4, 6-9 and 12-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN C RUFO/Primary Examiner, Art Unit 3722